RESPONSE TO ARGUMENTS

With respect to applicants’ arguments on page 4, second paragraph in the remarks filed on 02/03/2022, regarding the 35 U.S.C 112 rejection of claim 1, all have been fully considered and are persuasive. Said indefinite rejection of claim 1 would be overcome by the proposed amendments to claim 1 presented in the filing of 02/03/2022. 

With respect to applicants’ arguments on page 4, third paragraph through page 6, second paragraph, in the remarks filed on 02/03/2022, regarding the 35 U.S.C 103 rejection of claim 1 under Ishida et al. (U.S. Patent 5,663,225 hereinafter referred to as “Ishida”) in view of Yoshida (U.S. PGPUB 2014/0323256 hereinafter referred to as “Yoshida-I”) and Yoshida et al. (U.S. PGPUB 2019/0011016 hereinafter referred to as “Yoshida-II”), all have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that Yoshida-I fail to recognize, appreciate, or disclose any fundamental benefit of not including silica in filler used in the vulcanized rubber composition of the adhesions rubber layer, while applicant’s specification provides specific reasons and structural/ functional advantage obtained by not including silica in the filler of the vulcanized rubber composition forming the adhesions rubber layer (which is to reduce the abrasion on a pulley that is caused when the adhesion rubber layer of the friction power transmission belt contacts a pulley). Applicant also assert that these motivations are not explicitly taught or recognize in Yoshida-I, and that without identifying the problem of reducing the abrasion on the pulley or without understanding how to resolve said problem by not including the silica in the filler of the vulcanized rubber composition forming the adhesion rubber layer, one of ordinary 
In response, examiner first emphasize that Yoshida-I does provide some evidence that would lead one of ordinary skill in the art to use a filler without silica to manufacture the vulcanized rubber composition of an adhesions rubber layer for at least experimental, testing, or development purposes. For example, paragraphs 0053 recites “Like the compression rubber layer 11, examples of the ingredients include a reinforcing material such as carbon black, a vulcanization accelerator, a crosslinker, an antioxidant, and a softener”; where paragraph 0033-0034 (which describes the filler in the rubber composition that forms the compression rubber layer 11) recite “Examples of the ingredients include a reinforcing material such as carbon black, a vulcanization accelerator, a crosslinker, an antioxidant, a softener, etc…Examples of the reinforcing material, especially carbon black, includes: channel black; furnace black such as SAF, ISAF, N-339, HAF, N-351, MAF, FEF, SRF, GPF, ECF, and N-234; thermal black such as FT and MT; and acetylene black. Silica may also be used as a reinforcing material. The reinforcing material may be made of a single material, or two or more materials. In order that resistance to wear and resistance to bending will be well balanced, 30 to 80 parts by mass of the reinforcing material is preferably blended into 100 parts by mass of the rubber component”. Although, paragraph 0034 of Yoshida-I mentions that silica “may” also be used as a reinforcing exemplary vulcanized rubber composition described in paragraphs 0097 of Yoshida-I, examiner believes one of ordinary skill in the art would have drawn motivation from suggestions in paragraphs 0029-0040 and 0051-0055 of Yoshida-I to create a vulcanized rubber composition for a adhesion rubber using alternate materials/ chemical composition (i.e. only carbon black as the filler instead of material mixture that includes both carbon black and silica) that are different from that is used in said exemplary vulcanized rubber composition. 
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). In this case, Yoshida-I suggest forming an adhesion rubber layer for a frictional power transmission belt using a vulcanized rubber compositing that includes a filler containing only carbon black and no silica, while the rational for modifying Ishida’s frictional power transmission belt using the teachings in Yoshida-I can be found through knowledge generally available in the art. That is, the examiner believes that one of ordinary skill in the art would had other motivations, that differs from the reasons stated by the applicant, to provide the frictional power transmission belt 
Applicant further argues that without impermissible hindsight reconstruction, there would not have been apparent justification to modify the Ishida’s frictional power transmission belt in view of Yoshida-II in order to provide the surface of the tension member emended within the adhesion rubber layer of said frictional power transmission belt with a overcoat layer formed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)). In this case, as set forth in the previous of action, Yoshida-II clearly propose an overcoat layer (cord adhesion coat 15a) applied on a tension member (cord 12) in a frictional power transmission belt (toothed belt ‘B’) being made of a vulcanized rubber composition (rubber composition produced by mixing a rubber component and various rubber compound ingredients as described in paragraphs 0038-0050; where said compound ingredients includes a vulcanization accelerator aid and a vulcanization accelerator) comprising a rubber component (rubber component described in paragraphs 0039-0042) and silica (paragraph 0044 disclose, that silica can be used as the reinforcing material in the compound ingredients used to produce the rubber composition forming the cord adhesion coat 15a); wherein, the rubber component of said vulcanized rubber composition is a chloroprene rubber (paragraph 0039 disclose, that chloroprene rubber/ CR can be used as the main ingredient in the rubber component of the rubber composition forming the cord adhesion coat 15a instead of chlorosulfonated polyethylene rubber/ CSM), and contains no carbon black (paragraph 0044 disclose, that either carbon black, silica, or combination of both 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                                  /MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654